ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2016-03-17_JUD_01_PO_02_FR.txt.                                                                                                         70




                               DÉCLARATION DE M. LE JUGE BHANDARI

                 [Traduction]

                    1. Dans la présente affaire, j’ai voté avec la majorité en ce qui concerne
                 les première, deuxième, troisième et quatrième exceptions préliminaires de
                 la Colombie 1. Je ne saurais toutefois me joindre à mes distingués collè-
                 gues, malgré tout le respect que j’ai pour eux, pour rejeter la cinquième
                 exception préliminaire 2, soulevée par la Colombie au motif que le Nica-
                 ragua, en introduisant la présente instance, cherchait en fait abusivement
                 à obtenir de la Cour qu’elle fasse exécuter un arrêt antérieur. Pour les
                 raisons que j’exposerai brièvement ici, j’aurais déclaré irrecevable la
                 demande du Nicaragua et n’aurais donc pas laissé l’affaire se poursuivre
                 jusqu’au stade du fond.
                    2. Comme la majorité le fait observer succinctement, et à juste titre,
                 « [l]a cinquième exception préliminaire de la Colombie repose sur le postu-
                 lat qu’il est demandé à la Cour d’assurer l’exécution de son arrêt de 2012 » 3.
                 Si tel était le cas, la demande du Nicaragua irait à l’encontre du para-
                 graphe 2 de l’article 94 de la Charte des Nations Unies, aux termes duquel,
                         « [s]i une partie à un litige ne satisfait pas aux obligations qui lui
                         incombent en vertu d’un arrêt rendu par la Cour [internationale de
                         Justice], l’autre partie peut recourir au Conseil de sécurité et celui‑ci,
                         s’il le juge nécessaire, peut faire des recommandations ou décider des
                         mesures à prendre pour faire exécuter l’arrêt » (les italiques sont de
                         moi).
                   3. De surcroît, l’article L du pacte de Bogotá (dont, rappelons‑le, la
                 majorité, à laquelle je me suis associé sur ce point, a conclu qu’il conférait
                 compétence à la Cour en l’espèce 4) est ainsi libellé :
                            « Si l’une des Hautes Parties Contractantes ne remplit pas les obli-
                         gations découlant d’un jugement de la Cour internationale de Jus-
                         tice …, l’autre ou les autres parties intéressées, avant de recourir au
                         Conseil de sécurité des Nations Unies, demanderont une Réunion de
                         Consultation des Ministres des Relations Extérieures afin que celle‑ci
                         convienne des mesures à prendre en vue d’assurer l’exécution de la
                         décision juridique… » (Les italiques sont de moi.)


                     1Arrêt, par. 111 1) a)‑e).
                     2Ibid., par. 111 1) f).
                    3 Ibid., par. 109.
                    4 Voir mon vote en faveur du rejet de la première exception préliminaire de la Colombie,

                 arrêt, par. 111 1) a).

                                                                                                         71




6 CIJ1092.indb 139                                                                                             15/02/17 08:34

                           droits souverains et espaces maritimes (décl. bhandari)          71

                    4. Il ressort clairement de ces deux sources lues conjointement que le
                 Nicaragua, tant comme Membre de l’Organisation des Nations Unies que
                 comme partie au pacte de Bogotá, doit, en dernier ressort, saisir le Conseil
                 de sécurité s’il veut faire exécuter l’arrêt rendu par la Cour en 2012 en
                 l’affaire du Différend territorial et maritime (Nicaragua c. Colombie)
                 (ci‑après « l’arrêt de 2012 »). Cette obligation, posée en principe par les
                 termes inéquivoques des deux textes, est encore renforcée par une inter-
                 prétation a contrario, puisque la Charte des Nations Unies et le pacte de
                 Bogotá sont tous deux remarquablement silencieux quant à la possibilité
                 pour une partie à un litige passé de saisir de nouveau la Cour aux fins de
                 demander l’exécution d’un arrêt antérieur.
                    5. La majorité ne conteste pas que la requête du Nicaragua était for-
                 mulée de telle sorte qu’elle revenait à demander l’exécution de l’arrêt
                 de 2012, mais rappelle que, en définitive, « c’est à la Cour, et non au Nica-
                 ragua, qu’il appartient de déterminer le caractère véritable du différend
                 dont elle est saisie » 5. Cela est certes vrai d’un point de vue juridique,
                 mais je ne peux tout simplement pas souscrire au point de vue de la majo-
                 rité selon lequel, sur la base des faits qui sont avérés à ce stade prélimi-
                 naire de la procédure, la Cour devait parvenir à la conclusion indépendante
                 que la demande du Nicaragua en l’espèce avait un autre but que celui,
                 assez évident, de tenter de contourner le Conseil de sécurité en la priant
                 d’assurer l’exécution de son arrêt précédent.
                    6. Une analyse complète des exposés écrits et oraux du Nicaragua
                 n’ayant pas sa place dans la présente déclaration, je me bornerai à souli-
                 gner quelques points qui illustrent les raisons pour lesquelles, malgré tout
                 le respect que j’ai pour mes collègues de la majorité, je ne peux partager
                 leur position, selon laquelle le Nicaragua ne cherchait pas en l’espèce à
                 obtenir l’exécution de l’arrêt de 2012.
                    7. Premièrement, dans sa requête, le Nicaragua priait
                         « la Cour de dire et juger que la Colombie … manque à l’obligation
                         qui lui incombe de ne pas violer les espaces maritimes du Nicaragua
                         tels que délimités au paragraphe 251 de l’arrêt rendu par la Cour le
                         19 novembre 2012, ainsi que les droits souverains et la juridiction du
                         Nicaragua sur lesdits espaces » 6.
                    8. Deuxièmement, le Nicaragua réitérait cette demande quasiment mot
                 pour mot dans les conclusions de son mémoire 7.
                    9. Troisièmement, les pièces de procédure contenaient de nombreux
                 exemples de comportements qui, s’ils étaient avérés, donneraient forte-
                 ment à penser que la Colombie n’a pas tenu compte des frontières délimi-
                 tées par l’arrêt de 2012. On peut notamment citer : la promulgation, le
                 9 septembre 2013, du décret 1946 portant création d’une « zone contiguë
                 unique », par lequel la Colombie déclarait détenir des droits souverains

                     5 Arrêt, par. 109.
                     6 Ibid., par. 11 ; les italiques sont de moi.
                     7 Ibid., par. 12.



                                                                                            72




6 CIJ1092.indb 141                                                                                15/02/17 08:34

                            droits souverains et espaces maritimes (décl. bhandari)            72

                 sur des espaces maritimes que la Cour, dans l’arrêt de 2012, avait expres-
                 sément attribués au Nicaragua ; l’intrusion de navires militaires colom-
                 biens dans des eaux dont la Cour, dans l’arrêt de 2012, avait expressément
                 déclaré qu’elles relevaient de la juridiction souveraine du Nicaragua ; la
                 délivrance de permis de pêche par les autorités colombiennes dans des
                 eaux dont la Cour, dans l’arrêt de 2012, avait déclaré qu’elles apparte-
                 naient au Nicaragua ; et l’invocation par la Colombie de son droit interne
                 pour justifier la non‑exécution de l’arrêt de 2012, sa législation exigeant
                 que toute modification des frontières passe nécessairement par la conclu-
                 sion d’un traité 8.
                    10. La majorité ne conteste pas ces points, mais déclare, malgré cet
                 ensemble d’éléments qui prouve le contraire de manière aussi convain-
                 cante, que le Nicaragua ne demandait pas à la Cour d’assurer l’exécution
                 de l’arrêt de 2012 ; la raison qui sous-tend cette décision est énoncée dans
                 la dernière partie du paragraphe 109, que je reproduis ici pour la commo-
                 dité du lecteur :
                            « [A]insi que la Cour l’a conclu (voir le paragraphe 79 ci‑dessus), le
                         différend en la présente instance concerne de prétendues violations
                         par la Colombie des droits du Nicaragua dans les zones maritimes
                         dont celui‑ci affirme qu’elles lui ont été reconnues par l’arrêt de 2012.
                         Dans les relations entre le Nicaragua et la Colombie, ces droits
                         existent en vertu du droit international coutumier. L’arrêt rendu
                         en 2012 est incontestablement pertinent en la présente affaire, en ce
                         qu’il détermine la frontière maritime entre les Parties et établit donc
                         laquelle d’entre elles a des droits souverains en vertu du droit inter-
                         national coutumier dans les espaces maritimes qui font l’objet de la
                         présente affaire. Dans le cas d’espèce, toutefois, le Nicaragua prie la
                         Cour de dire et juger que la Colombie « a manqué à l’obligation lui
                         incombant de ne pas violer les espaces maritimes du Nicaragua tels
                         que délimités au paragraphe 251 de l’arrêt rendu par la Cour le
                         19 novembre 2012, ainsi que les droits souverains et la juridiction du
                         Nicaragua sur lesdits espaces »… Le Nicaragua ne cherche [donc] pas
                         à faire exécuter l’arrêt de 2012 en tant que tel. »
                    11. Je m’inscris en faux contre cette conclusion et l’analyse sur laquelle
                 elle repose. Premièrement, le paragraphe 79 est cité à mauvais escient,
                 puisque la Cour y établit un point de droit distinct, au vu d’un ensemble
                 de considérations factuelles distinctes. Il convient de rappeler que l’ana-
                 lyse précédant le paragraphe 79 concerne la deuxième exception prélimi-
                 naire de la Colombie, qui portait sur la question de savoir s’il existait en
                 fait un « différend » entre les Parties au moment du dépôt de la requête,
                 ainsi que l’exige l’article 38 du Statut de la Cour.
                    12. En toute logique, l’analyse qui précède le paragraphe 79 de l’arrêt
                 est centrée non pas sur la nature de la demande du Nicaragua, mais sur la
                 question essentielle de savoir s’il existait véritablement un différend entre
                     8   Arrêt, par. 54-57.

                                                                                               73




6 CIJ1092.indb 143                                                                                   15/02/17 08:34

                            droits souverains et espaces maritimes (décl. bhandari)         73

                 les Parties au moment où la requête a été déposée. C’est pourquoi elle
                 porte non pas sur la source de la demande du Nicaragua, mais sur le
                 comportement des Parties avant le dépôt de la requête, l’objectif étant de
                 déterminer si un tel comportement peut constituer un « différend » au sens
                 de l’article 38 du Statut de la Cour. Après avoir procédé à cet examen, la
                 majorité déclare — à raison, selon moi, comme en témoigne mon vote sur
                 ce point 9 — qu’il existait bien un « différend » entre les Parties au sens de
                 l’article 38 du Statut, et que la deuxième exception préliminaire de la
                 Colombie doit donc être rejetée.
                    13. Puisque l’analyse conduisant à la conclusion énoncée au para-
                 graphe 79 de l’arrêt, au sujet de la deuxième exception préliminaire de la
                 Colombie, portait sur une question juridique distincte et concernait essen-
                 tiellement le comportement des Parties entre le prononcé de l’arrêt
                 de 2012 et le dépôt de la requête du Nicaragua, le fait que la majorité
                 s’appuie sur ce paragraphe pour étayer sa conclusion relative à la cin-
                 quième exception préliminaire me semble, pour le moins, peu convain-
                 cant. De fait, si tant est que cette partie de l’arrêt concerne effectivement
                 la source juridique du différend — le respect des droits que le Nicaragua
                 détient sur des espaces maritimes en vertu du droit international coutu-
                 mier ou l’exécution de l’arrêt de 2012 en soi —, cette question a été traitée
                 indirectement et au moyen, bien souvent, d’exemples qui contredisent, ou
                 à tout le moins ne confirment pas, la conclusion à laquelle est parvenue la
                 majorité quant au caractère véritable du grief du Nicaragua.
                    14. En outre, malgré tout le respect que j’ai pour eux, j’estime que mes
                 collègues de la majorité méconnaissent tout simplement, dans leur analyse
                 de la cinquième exception préliminaire de la Colombie, ce qui ressort
                 — tant explicitement qu’implicitement — des assertions parfaitement
                 claires que les deux Parties ont faites de manière répétée, à savoir que le
                 cœur de la question portée devant la Cour est, à l’évidence, le non-­respect
                 présumé de l’arrêt de 2012 par la Colombie. Ces assertions sont abon-
                 damment étayées par les éléments factuels dont dispose la Cour à ce stade
                 préliminaire de la procédure.
                    15. Pour ces raisons, j’aurais retenu la cinquième exception prélimi-
                 naire de la Colombie et refusé, par conséquent, de permettre à la demande
                 du Nicaragua d’être examinée au fond.

                                                               (Signé) Dalveer Bhandari.




                     9   Arrêt, par. 111 1) b).

                                                                                            74




6 CIJ1092.indb 145                                                                                15/02/17 08:34

